Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the end click member and the end click sensor as disclosed in Claim 30 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “13” in Figure 2 has been used to designate both the plunger rod and the housing.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the 
Claim Objections
Claim 27 is objected to because of the following informalities:  
the limitation "proximally extending arms" in line 2 is being interpreted as "proximally extending legs" as disclosed in [0060] of the specification. It is recommended that the claim language reflect the language of the specification.   Appropriate correction is required.
Claim 31objected to because of the following informalities:  
the limitation “where the the electronics” in lines 1-2 should read “wherein the electronics”. This is being objected to for grammatical reasons. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 30 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 30 is rejected under 35 U.S.C. 112(a) enablement.  Claim 30 state that an end click member is released and an end click sensor detects the impact of the end click member without providing any supporting interconnecting mechanical elements/any structural components to get the result. The disclosure lacks any explanation of the claimed end click member or the end click sensor, or how the impact detected by the end click sensor causes the electronics assembly register a completion of the medicament expulsion.
Therefore, it is not clear how to make or use the invention because one having ordinary skill in the art would not know what the end click member and end click sensor in the activation assembly are, how to get the claimed result or how to make the claimed the end click member and end click sensor in the activation assembly.
As to the level of one of ordinary skill in the art, one could not make or use the invention with the provided disclosure. Due to the lack of any explanation on determining what structure the end click member has and how the impact of the end click member is detected by the end click sensor, one could not make or use the invention without undue experimentation.
As noted above Applicant has provided no way to determine what structure the end click member has and how the impact of the end click member is detected by the end click sensor and therefore the amount of direction provided is insufficient to constitute an enabling disclosure.
Due to the failure of Applicant to adequately describe the invention, one would have to experiment unduly to reach the claimed result of an activation assembly with an end click member and an end click sensor that detects the impact of the end click member being released, and thus the invention is not enabled.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24, 25, and 29-32 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation "a sensor" in line 2.  It is unclear whether this sensor is the same sensor as claimed in 16 or if this is an additional sensor. For purposes of examination the limitation is interpreted as “the sensor”. 
Claim 29 recites the limitation "an activation assembly as claimed in claim 1" in line 3.  There is insufficient antecedent basis for this limitation in the claim as claim 1 has been canceled. For purposes of examination the claim is being interpreted as being dependent on claim 16.
Claim 30 recites the limitation “the medicament delivery device as claimed in claim 28” in line 1. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination the claim is being interpreted as being dependent on claim 29.

Claim Interpretation
Claim 29 is being interpreted as an independent claim; wherein the activation assembly of claim 16 is incorporated within claim 19.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-17, 23-29, and 31-32 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lindstedt (WO 2016128207).
Regarding Claim 16, Lindstedt teaches an activation assembly for a medicament delivery device, wherein the activation assembly comprises: a delivery member cover (30) provided with legs (34) and configured to be biased in a proximal direction, a movable sleeve (38) configured to be received between the legs (34), and an activation sleeve (44 and 88) configured to be biased in the proximal direction, wherein the delivery member cover is configured to be moved in an axial direction between a first position relative to the movable sleeve and a second position relative to the movable sleeve, wherein movement of the delivery member cover from the first position to the second position causes movement of the movable sleeve from a first movable sleeve position to a second movable sleeve position, wherein the delivery member cover is configured to axially displace the activation sleeve in a distal direction when the delivery member cover is moved towards the second position (Pg. 9 lines 15-32), the activation sleeve being configured to thereby provide a first actuation of a sensor (112) of an electronics assembly (138) of the medicament delivery device, wherein the activation sleeve is configured to move in the proximal direction when the delivery member cover returns from the second position to the first position, thereby providing a second actuation of the sensor (Pg. 13 lines 26-31 is interpreted as the first activation. When the arm 94 releases pin 124 then the pin 124 is no longer in communication with 144, this is interpreted as the second activation), and wherein the movable sleeve is configured to prevent the delivery member cover from moving from the first position to the second position when the delivery member cover has returned from the second position to the first position (Pg. 2 lines 30-33).
Regarding Claim 17, Lindstedt teaches the activation assembly wherein the movable sleeve (38) is rotatable relative to the delivery member cover (30), and movement of the delivery member cover from the first position to the second position causes rotation of the movable sleeve, wherein the first movable sleeve position is a first rotational position and the second movable sleeve position is a second rotational position (Pg. 9 lines 15-32).
Regarding Claim 23, Lindstedt teaches (Pg. 13 lines 12-21) the activation assembly comprising an electronics assembly (138) including an energy storage unit and processing circuitry configured to register activation of a medicament administration procedure (the power source is interpreted as the energy storage unit; additionally see Pg. 14 lines 1-3 teaching a battery).
Regarding Claim 24, Lindstedt teaches the activation assembly wherein the electronics assembly comprises the sensor in the form of a switch (124), and the activation sleeve is configured to provide the first actuation of the switch (Pg. 13 lines 25-32; the arm 94 is a part of the activation sleeve 44 and 88).
Regarding Claim 25, Lindstedt teaches the activation assembly wherein the switch (124) extends radially outwards and is radially flexible, wherein the activation sleeve is configured to provide the first actuation of the switch by moving distally, over the switch, thereby pressing the switch radially inwards and to provide the second actuation of the switch by moving proximally, away from the switch, thereby releasing the switch from being pressed radially inwards (Pg. 13 lines 26-31 is interpreted as the first activation. When the arm 94 releases pin 124 then the pin 124 is no longer in communication with 144, this is interpreted as the second activation).
Regarding Claim 26, Lindstedt teaches the activation assembly wherein the movable sleeve (38) is configured to be arranged proximally relative to the activation sleeve (44 and 88; see Fig 3 where 38 is proximally located compared to 44).
Regarding Claim 27, Lindstedt teaches the activation assembly wherein the activation sleeve (44 and 88) has proximally extending arms (56) configured to be axially aligned with and to cooperate with a respective leg of the delivery member cover, the delivery member cover (30) thereby pushing the activation sleeve when moved from the first position to the second position causing the axial displacement of the activation sleeve (Pg. 9 lines 16- 32).
Regarding Claim 28, Lindstedt teaches the activation assembly wherein the activation sleeve (44 and 88) has a distally extending arm (94) configured to actuate the sensor (Pg. 13 lines 26-31).
Regarding Claim 29,  Lindstedt teaches a medicament delivery device comprising: a housing (10), and an activation assembly (40, 35, 30) wherein the activation assembly comprises: a delivery member cover (30) provided with legs (34) and configured to be biased in a proximal direction, a movable sleeve (38) configured to be received between the legs (34), and an activation sleeve (44 and 88) configured to be biased in the proximal direction, wherein the delivery member cover is configured to be moved in an axial direction between a first position relative to the movable sleeve and a second position relative to the movable sleeve, wherein movement of the delivery member cover from the first position to the second position causes movement of the movable sleeve from a first movable sleeve position to a second movable sleeve position, wherein the delivery member cover is configured to axially displace the activation sleeve in a distal direction when the delivery member cover is moved towards the second position (Pg. 9 lines 15-32), the activation sleeve being configured to thereby provide a first actuation of a sensor (112) of an electronics assembly (138) of the medicament delivery device, wherein the activation sleeve is configured to move in the proximal direction when the delivery member cover returns from the second position to the first position, thereby providing a second actuation of the sensor (Pg. 13 lines 26-31 is interpreted as the first activation. When the arm 94 releases pin 124 then the pin 124 is no longer in communication with 144, this is interpreted as the second activation), and wherein the movable sleeve is configured to prevent the delivery member cover from moving from the first position to the second position when the delivery member cover has returned from the second position to the first position (Pg. 2 lines 30-33), wherein the activation assembly is configured to be received by the housing (10).
Regarding Claim 31, Lindstedt teaches (Fig 12b)  the medicament delivery device wherein the electronics assembly (138) further comprises an energy storage unit (Pg. 14 lines 1-3) and processing circuitry configured to register activation of a medicament administration procedure (Pg. 13 lines 12-21).
Regarding Claim 32, Lindstedt teaches (Fig 12b) the medicament delivery device wherein the sensor is configured as a switch (112), wherein the switch extends radially outwards (interpreted that 124 is radially outward) and is radially flexible, wherein the activation sleeve is configured to provide the first actuation of the switch by moving distally, over the switch, thereby pressing the switch radially inwards and to provide the second actuation of the switch by moving proximally, away from the switch, thereby releasing the switch from being pressed radially inwards (Pg. 13 lines 26-31 is interpreted as the first activation. When the arm 94 releases pin 124 then the pin 124 is no longer in communication with 144, this is interpreted as the second activation).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18-19, 33 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindstedt (WO 2016128207 in view of Sall (WO 2016034407).
Regarding Claim 18, Lindstedt teaches all limitations of claim 17. Lindstedt does not teach the activation assembly wherein the delivery member cover has a distal end surface configured to cooperate with a radially extending portion of the movable sleeve, forming a cam surface, wherein cooperation between the distal end surface and the radially extending surface causes the rotation of the movable sleeve.
Sall teaches an activation assembly wherein the delivery member cover (36) has a distal end surface (48) configured to cooperate with a radially extending portion of the movable sleeve (52), forming a cam surface, wherein cooperation between the distal end surface and the radially extending surface causes the rotation of the movable sleeve (Pg. 14 line 30 – Pg. 15 line 11).
Lindstedt teaches a rotatable sleeve but stays silent to how the sleeve rotates. Sall teaches a structure of the moveable sleeve and delivery member where the interaction of the two structures results in the rotation of the moveable sleeve. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the delivery member and moveable sleeve of Lindstedt with the delivery member cover that has a distal end surface configured to cooperate with a radially extending portion of the movable sleeve as taught by Sall. Doing so would be a simple substitution allowing for another method of rotating the moveable sleeve (Sall Pg. 14 line 30 – Pg. 15 line 11). 
Regarding Claim 19, Lindstedt teaches all limitations of claim 17. Lindstedt does not teach the activation assembly wherein the movable sleeve has a tangentially extending radially flexible first tongue configured to allow the delivery member cover to move over the first tongue towards the second position when the movable sleeve is in the first rotational position and to prevent the delivery member cover to move from the first position to the second position when the movable sleeve is in the second rotational position and the delivery member cover has returned to the first position.
Sall teaches an activation assembly wherein the movable sleeve (50) has a tangentially extending radially flexible first tongue (56) configured to allow the delivery member cover to move over the first tongue towards the second position when the movable sleeve is in the first rotational position and to prevent the delivery member cover to move from the first position to the second position when the movable sleeve is in the second rotational position and the delivery member cover has returned to the first position (Pg. 10 lines 21-28).
Lindstedt teaches an activation mechanism where there are elements that cause deactivation of the activation mechanism (Pg. 2 lines 26-30), however Lindstedt stays silent to the components that cause the deactivation. Sall teaches a structure of the moveable sleeve which prevents the activation mechanism to be activated after the device has been used. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the moveable sleeve of Lindstedt with the movable sleeve that has a tangentially extending radially flexible first tongue as taught by Sall. Doing so would give another method of preventing the operation of the activation mechanism (Sall Pg. 10 lines 21-28).
Regarding Claim 33, Lindstedt teaches an activation assembly for a medicament delivery device, wherein the activation assembly comprises: a delivery member cover (30) having two longitudinally extending legs (34), each terminating in a distal end; a movable sleeve (38) operatively engaged with the distal ends of the legs in a camming relationship where axial distal movement of the delivery member cover from a first rotational position to a second rotational position causes rotation of the movable sleeve from a first movable sleeve position to a second movable sleeve position (Pg. 9 lines 15-32); an electronics assembly (138) comprising a switch (124) and a battery (Pg. 14 lines 1-3); and an activation sleeve configured to be biased in the proximal direction and operatively engaged with the distal ends of the legs such that axial distal movement of the delivery member causes a first actuation of the switch when the activation sleeve moves distally over the switch, thereby pressing the switch radially inwards (Pg. 13 lines 26-31 is interpreted as the first activation), 
Lindstedt does not teach the activation assembly wherein the movable sleeve further comprises a tangentially extending radially flexible first tongue configured to allow the delivery member cover to move over the first tongue towards the second position when the movable sleeve is in the first rotational position and to prevent the delivery member cover to move from the first position to the second position when the movable sleeve is in the second rotational position and the delivery member cover has returned to the first position.
Sall teaches the activation assembly wherein the movable sleeve (50) further comprises a tangentially extending radially flexible first tongue (56) configured to allow the delivery member cover (36) to move over the first tongue towards the second position when the movable sleeve is in the first rotational position and to prevent the delivery member cover to move from the first position to the second position when the movable sleeve is in the second rotational position and the delivery member cover has returned to the first position (Pg. 10 lines 21-28).
Lindstedt teaches an activation mechanism where there are elements that cause deactivation of the activation mechanism (Pg. 2 lines 26-30), however Lindstedt stays silent to the components that cause the deactivation. Sall teaches a structure of the moveable sleeve which prevents the activation mechanism to be activated after the device has been used. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the moveable sleeve of Lindstedt with the movable sleeve that has a tangentially extending radially flexible first tongue as taught by Sall. Doing so would give another method of preventing the operation of the activation mechanism (Sall Pg. 10 lines 21-28).
Regarding Claim 35, Lindstedt teaches the activation assembly wherein proximal movement of the activation sleeve causes a second actuation of the switch when the activation sleeve moves away from the switch, thereby releasing the switch from being pressed radially inwards (Pg. 13 lines 26-31 is interpreted as the first activation. When the arm 94 releases pin 124 then the pin 124 is no longer in communication with 144, this is interpreted as the second activation).	
Allowable Subject Matter
Claims 20-22 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Travanty (US 9744302) teaches an injector device with a delivery member cover, movable sleeve, activation sleeve and a mechanism that prevents the injector from being activated again once it has just fired. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJA GOLLAMUDI whose telephone number is (571)272-6449.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEERAJA GOLLAMUDI/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783